UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4913
HASSAAN HAAKIM RASHAAD,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
                Lacy H. Thornburg, District Judge.
                            (CR-01-195)

                        Submitted: July 29, 2003

                      Decided: September 29, 2003

   Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Trevor Michael Fuller, THE FULLER LAW FIRM, P.C., Charlotte,
North Carolina, for Appellant. Robert J. Conrad, Jr., United States
Attorney, Anne M. Tompkins, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. RASHAAD
                              OPINION

PER CURIAM:

   Hassaan Haakim Rashaad appeals his convictions and sentence of
life plus eighty-two years following his trial for numerous counts of
narcotics, firearms, and robbery-related charges. Having reviewed his
claims that the Government lacked probable cause for a wiretap and
that the Government breached its immunity agreement with Rashaad,
we affirm.

   Rashaad first claims that the Government failed to honor an immu-
nity agreement he reached following his arrest on the original indict-
ment. Where a defendant alleges breach of an agreement by the
Government, a reviewing court must determine "if the government
has in fact agreed to [limit criminal liability], and, if so, whether the
defendant has satisfied his contractual obligations." United States v.
Conner, 930 F.2d 1073, 1075 (4th Cir. 1991). Rashaad failed to sat-
isfy his obligations by escaping custody and by failing to be com-
pletely truthful in regard to his involvement in a series of uncharged
robberies. See United States v. Crowell, 586 F.2d 1020, 1027-28 (4th
Cir. 1978). Accordingly, although Rashaad had an agreement with the
Government, he was not entitled to enforce it in light of his own
breach. We deny this claim.

   Rashaad next claims that the district court erred in denying his
motion to suppress the evidence obtained from a wiretap. A district
court may authorize a wiretap where "there is probable cause for
belief that an individual is committing, has committed, or is about to
commit a particular offense." 18 U.S.C. § 2518(3)(a) (2000). Our
review of the record supports the district court’s finding of probable
cause to support the issuance of the wiretap order. The government’s
affidavit in support of its application was exhaustive. The affidavit
detailed Rashaad’s involvement with his accomplice, Bobby Johnson,
Johnson’s involvement in a series of local robberies, and Rashaad’s
surveillance of two banks with Johnson. Accordingly, we deny this
claim.

   We affirm the judgment of the district court. We dispense with oral
argument because the facts and legal contentions are adequately pre-
                    UNITED STATES v. RASHAAD                     3
sented in the materials before the court and argument would not aid
the decisional process.

                                                       AFFIRMED